


117 HR 1888 IH: Improving Access to Indian Health Services Act
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1888
IN THE HOUSE OF REPRESENTATIVES

March 12, 2021
Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend title XIX of the Social Security Act to require a Federal medical assistance percentage of 100 percent for Indian health care providers, and for other purposes.


1.Short titleThis Act may be cited as the Improving Access to Indian Health Services Act.  2.Extension of full federal medical assistance percentage to Indian health care providersSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
(1)in subsection (a), by amending paragraph (9) to read as follows:  (9)clinic services furnished by or under the direction of a physician, without regard to whether the clinic itself is administered by a physician, including—
(A)such services furnished outside the clinic by clinic personnel to an eligible individual who does not reside in a permanent dwelling or does not have a fixed home or mailing address; and (B)such services furnished outside the clinic by any Indian Health Service facility, a health program or facility operated by a tribe or tribal organization under the Indian Self-Determination Act (Public Law 93–638), or an urban Indian organization receiving funds under title V of the Indian Health Care Improvement Act;; and
(2)in subsection (b), by inserting after Papa Ola Lokahi under section 8 of such Act the following: ; the Federal medical assistance percentage shall also be 100 per centum with respect to amounts expended as medical assistance for services which are received by an Indian Health Service facility, a health program or facility operated by a tribe or tribal organization under the Indian Self-Determination Act (Public Law 93–638), or an urban Indian organization receiving funds under title V of the Indian Health Care Improvement Act.  